ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-395, DRB 13-020, DRB 13-347 and DRB 13-048, recommending on the records certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that SERGIO R. PASTOR, formerly of CRANFORD, who was admitted to the bar of this State in 1998, and who has been temporarily suspended from the practice of law since August 28, 2012, be suspended from the practice of law for a period of three months for his unethical conduct found in three matters (DRB 12-395, DRB 13-047 and DRB 13-048) in which he violated RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter or to comply with reasonable requests for information), RPC 1.5(a) (charging an unreasonable fee), RPC 1.5(b) (failure to provide a writing setting forth the basis or rate of the legal fee), RPC 1.16(d) (failure to refund an unearned retainer), RPC 5.3(b) (failure to supervise non-lawyer assistant) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and that he be disbarred for his unethical conduct in DRB 13-020, in which he violated RPC 1.4(b) (failure to communicate with client), RPC 1.15(a) (knowing misappropriation of client funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174(1985);
And SERGIO R. PASTOR having been failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*597It is ORDERED that SERGIO R. PASTOR be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that SERGIO R. PASTOR be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.